Citation Nr: 1528650	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  07-23 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a disability manifested by excessive weight gain, to include a thyroid condition or an endocrine condition, including as due to an acquired psychiatric disability other than PTSD.

3.  Entitlement to service connection for a cardiovascular disability, including as due to an acquired psychiatric disability other than PTSD.

4.  Entitlement to service connection for diabetes mellitus, including as due to an acquired psychiatric disability other than PTSD.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 7, 1973, to December 10, 1973, and additional unverified service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied, in pertinent part, the Veteran's request to reopen a previously denied claim of service connection for an acquired psychiatric disability other than PTSD (which was characterized as hysterical neurosis with tension headaches (now claimed as nervousness)).  The RO also denied claims of service connection for a disability manifested by excessive weight gain, to include a thyroid condition or an endocrine condition (which was characterized as excessive weight), for diabetes mellitus, and for a cardiovascular disability (which was characterized as congestive heart failure), each including as due to an acquired psychiatric disability other than PTSD.  

Although the Veteran did not timely disagree with this rating decision, he submitted additional evidence relevant to all of these claims in December 2005, i.e., within one year of the March 2005 rating decision.  The December 2005 submission by the Veteran renders the March 2005 decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  All of the Veteran's currently appealed claims were readjudicated in a June 2006 rating decision.  This appeal followed.  Having reviewed the record evidence, the Board finds that the claims on appeal are characterized more appropriately as stated on the title page of this decision.

A Travel Board hearing was held at the RO in February 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board observes that, in a January 1974 rating decision, the RO denied the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD (which was characterized as hysterical neurosis with tension headaches).  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2014).  The Veteran also did not submit any statements relevant to this claim within one year of the January 1974 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability other than PTSD is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board observes that a change in diagnosis or the specificity of the claim must be considered carefully in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on distinct factual bases. The Board also recognizes the holding in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

In this case, the Board notes that the Veteran was diagnosed as having an acquired psychiatric disability other than PTSD (which was characterized as hysterical neurosis with tension headaches) during his brief period of active service in late 1973.  As opposed to facts in Velez, however, the Veteran consistently has pursued a claim of service connection for an acquired psychiatric disability other than PTSD.  In that regard, the present request to reopen turns upon diagnoses and factual bases that were considered in prior decisions.  Therefore, the threshold question of whether new and material evidence has been submitted must be addressed.

In November 2010, October 2013, and in January 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain updated treatment records and schedule the Veteran for appropriate examinations.  These records subsequently were associated with the Veteran's claims file and the requested examinations occurred in March 2015.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In December 2014, the Veteran notified VA that he intended to represent himself in his appeal.  Thus, the Veteran currently is unrepresented before VA.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

In its prior remands in November 2010, October 2013, and in January 2015, the Board noted that the issues of entitlement to service connection for a disability caused by steroid injections, a prostate disability, and for a right knee disability had been raised by the record but had not been adjudicated by the AOJ.  All of these claims were referred to the AOJ for appropriate action.  To date, however, the AOJ has not taken any action on these claims even though they have been referred back to the AOJ by the Board on three separate occasions.  It is not clear to the Board why the AOJ has failed to adjudicate these claims for more than four years.  The fact remains that the Board does not have jurisdiction over any of the claims previously referred to the AOJ in November 2010, October 2013, and in January 2015.  Therefore, the Board refers these claims for the fourth time to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  The AOJ is directed to take action on these claims without further unreasonable or inexplicable delay as it has been more than four years since they initially were referred back by the Board to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Unfortunately, as is explained below in greater detail, the issue of entitlement to service connection for diabetes mellitus, including as due to an acquired psychiatric disability other than PTSD, is addressed in the REMAND portion of the decision below and is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In a rating decision dated on January 7, 1974, the RO denied the Veteran's claim of service connection for hysterical neurosis with tension headaches; this decision was not appealed and became final.

2.  The evidence received since the January 1974 RO decision is either cumulative or redundant of evidence previously considered in support of the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD an acquired psychiatric disability other than PTSD (which was characterized as hysterical neurosis with tension headaches) and does not relate to an unestablished fact necessary to substantiate the claim.

3.  The record evidence shows that the Veteran does not experience any current disability manifested by excessive weight gain, to include a thyroid condition or an endocrine condition, which could be attributed to active service.

4.  The record evidence shows that the Veteran does not experience any current cardiovascular disability which could be attributed to active service.


CONCLUSIONS OF LAW

1.  The January 1974 RO decision, which denied the Veteran's claim of service connection for hysterical neurosis with tension headaches, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  Evidence received since the January 1974 RO decision in support of the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD (which was characterized as hysterical neurosis with tension headaches) is not new and material; thus, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  A disability manifested by excessive weight gain, to include a thyroid condition or an endocrine condition, was not incurred in active service, including as due to an acquired psychiatric disability other than PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

4.  A cardiovascular disability was not incurred in active service, including as due to an acquired psychiatric disability other than PTSD, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in June 2004, January 2006, and April 2006, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The April 2006 letter defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claim of service connection, and noted the evidence needed to substantiate the underlying claim.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As will be explained below in greater detail, the evidence does not support reopening the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD.  The evidence also does not support granting service connection for a disability manifested by excessive weight gain or for a cardiovascular disability.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, the June 2004 notice letter was issued prior to the currently appealed rating decision issued in March 2005; thus, this notice was timely.  Additional VCAA notice was issued before the currently appealed claims were readjudicated in a June 2006 rating decision.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Acting VLJ (AVLJ) noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The AVLJ specifically noted the issues as including those listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from Texas Veterans Commission, his then-service representative.  The representative and the AVLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of his claims.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  The Veteran's representative and the AVLJ asked questions to draw out the evidence which supported the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, because new and material evidence has not been received to reopen the Veteran's claim of service connection for an acquired psychiatric disability, an examination is not required on this claim.  With respect to the service connection claims for a disability characterized by excessive weight gain and for a cardiovascular disability, the Veteran has been provided with VA examinations which address the contended causal relationship between these disabilities and active service.  Id.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the service connection claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

New and Material Evidence Claim

The Veteran contends that new and material evidence has been received sufficient to reopen the previously denied claim of service connection for an acquired psychiatric disability other than PTSD.  The Veteran specifically contends that he experiences current acquired psychiatric disability which is related to active service.

In January 1974, the AOJ denied the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD (which was characterized as hysterical neurosis).  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).  The Veteran did not initiate an appeal of the January 1974 rating decision and it became final.  The Veteran also did not submit any statements relevant to this claim within 1 year of the January 1974 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claim of service connection for an acquired psychiatric disability other than PTSD may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen this previously denied service connection claim on a VA Form 21-526 which was date stamped as received by the AOJ on June 10, 2004.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2014).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for an acquired psychiatric disability, the evidence before VA at the time of the prior final AOJ decision in January 1974 consisted of his service treatment records.  The AOJ stated that a review of these records showed that the Veteran had been diagnosed as having "anxiety neurosis with recurrent hyperventilation syndrome and vasovagal syncope, recurrent tension headaches, and psychophysiologic [gastrointestinal] reaction, which existed prior to service" while on active service.  The AOJ also stated that the Veteran had been discharged from active service "with a diagnosis of hysterical neurosis and tension headaches."  Thus, the claim was denied.

The newly received evidence includes the Veteran's post-service VA outpatient treatment records and examination reports, his Social Security Administration (SSA) records, and his lay statements and Travel Board hearing testimony.  The Veteran testified at his February 2010 Board hearing that he had experienced anxiety, hyperventilating, passing out due to anxiety, and severe tension headaches prior to entering on to active service.  See Board hearing transcript dated February 11, 2010, at pp. 5.  He also testified that he was being treated for an acquired psychiatric disability.  Id., at pp. 6.  

The Veteran's SSA records show that SSA found him to be disabled due to a heart condition, hypertension, a cognitive disorder, and depression.

On VA mental disorders Disability Benefits Questionnaire (DBQ) in March 2015,  the VA examiner stated that he had reviewed the Veteran's electronic paperless claims file.  The Veteran stated that he had been married for 41 years to his wife and had "stable and positive" relationships with his wife and 24-year old son.  He also stated that "he has no major complaints."  He slept 6 hours a night.  Mental status examination of the Veteran showed full orientation, calm, coherent, linear and organized thought processes, average speech in rate and tone, no evidence of delusions or hallucinations, no suicidal or homicidal ideation, fair insight and judgment, and intact memory.  The VA examiner stated that there was no mental disorder diagnosis for the Veteran.  This examiner also stated that the "Veteran's symptoms failed to meet DSM-5 criteria for any mental health condition."

With respect to the Veteran's application to reopen a previously denied claim of service connection for an acquired psychiatric disability other than PTSD, the Board notes that the evidence which was of record in January 1974 did not indicate that the Veteran's acquired psychiatric disability other than PTSD (which was characterized as hysterical neurosis) was related to active service or any incident of service.  Despite the Veteran's assertions to the contrary, a review of the record evidence submitted since January 1974 still does not indicate that his claimed acquired psychiatric disability other than PTSD is related to active service or any incident of service.  All of the evidence submitted since January 1974 is cumulative or redundant of evidence previously considered by VA in adjudicating the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD.

The Board notes in this regard that there is no evidence, other than the Veteran's statements, in the newly submitted evidence which indicates that his acquired psychiatric disability other than PTSD is related to active service.  Indeed, the newly submitted evidence suggests that the Veteran does not experience any current acquired psychiatric disability other than PTSD which could be attributed to service (as noted on VA examination in March 2015).  The Veteran is not competent to testify as to the etiology of his acquired psychiatric disability other than PTSD as such opinion requires medical expertise.  Nor is such evidence sufficient to reopen the previously denied service connection claim for an acquired psychiatric disability other than PTSD.

The Board finally observes that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In this case, however, there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening the Veteran's previously denied claim of service connection for an acquired psychiatric disability other than PTSD.  Unlike in Shade, there is no evidence in this case - either previously considered in the January 1974 AOJ decision, which denied the service connection claim for an acquired psychiatric disability other than PTSD (which was characterized as hysterical neurosis) or received since this decision became final - which demonstrates that the Veteran's acquired psychiatric disability other than PTSD is related to active service or any incident of service.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's request to reopen his previously denied claim of service connection for an acquired psychiatric disability other than PTSD.  In summary, as new and material evidence has not been received, the previously denied claim of service connection for an acquired psychiatric disability other than PTSD is not reopened.


Service Connection Claims

The Veteran contends that he incurred a disability manifested by excessive weight gain and a cardiovascular disability (which he characterized as unspecified heart problems) during active service.  He alternatively contends that an acquired psychiatric disability caused or aggravated (permanently worsened) his disability manifested by excessive weight gain and cardiovascular disability.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including cardiovascular-renal disease (including hypertension), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because a disability manifested by excessive weight gain is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim. By contrast, because cardiovascular-renal disease, including hypertension, is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating that claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

1.  Excessive Weight Gain

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a disability manifested by excessive weight gain, to include a thyroid condition or an endocrine condition, including as due to an acquired psychiatric disability other than PTSD.  The Veteran contends that he incurred a disability manifested by excessive weight gain during active service or, alternatively, that an acquired psychiatric disability other than PTSD caused or aggravated (permanently worsened) his disability manifested by excessive weight gain.  The record evidence does not support these assertions.  It shows instead that the Veteran does not experience any current disability manifested by excessive weight gain, to include a thyroid condition or an endocrine condition, which could be attributed to active service or any incident of service, including as due to an acquired psychiatric disability other than PTSD.  

For example, although the Veteran has asserted repeatedly that he gained an excessive amount of weight during active service as a result of an unspecified in-service injection (which he characterized as a "steroid shot"), his service treatment records show instead that, at his pre-enlistment physical examination in March 1973 prior to his entry on to active service in November 1973, his weight was 154 pounds.  Although the Veteran reported that he had a pre-service medical history of recent weight gain or loss, the in-service examiner stated that the Veteran denied all relevant medical history except for an allergy to penicillin and migraine headaches one year earlier.  A Medical Board subsequently concluded in December 1973 that the Veteran should be discharged because he had not met the minimum medical standards for enlistment and was a poor risk for continued military service owing to a diagnosis of hysterical neurosis which was a chronic psychiatric condition.

The post-service evidence also does not support granting the Veteran's claim of service connection for a disability manifested by excessive weight gain, to include a thyroid condition or an endocrine condition.  Despite the Veteran's repeated assertions to the contrary, the evidence does not indicate that he experiences any current disability manifested by excessive weight gain, to include a thyroid condition or an endocrine condition, which is attributable to active service or any incident of service, including as due to an acquired psychiatric disability other than PTSD.  The Veteran's post-service VA treatment records clearly document ongoing morbid obesity and, in 2008, he was considering bariatric surgery.

The Veteran testified at his February 2010 Board hearing that, after being given "steroid shots" in basic training, he gained an excessive amount of weight during active service.  See Board hearing transcript dated February 11, 2010, at pp. 4.  He also testified that he had tried a variety of diets to control his weight and his anxiety was contributing to his weight gain.  Id., at pp. 8.

The Veteran submitted medical treatise information in January 2011 and in October 2013 concerning the side effects of steroid injections in support of his claim.  The Board notes in this regard that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).  The treatise evidence submitted by the Veteran in this case was not accompanied by the opinion of any medical expert linking his claimed disability manifested by excessive weight to active service.  Thus, the treatise evidence submitted by the Veteran is insufficient to establish the medical nexus opinion required for causation.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The remaining post-service medical evidence does not support granting the Veteran's claim of service connection for a disability manifested by excessive weight gain, to include a thyroid condition or an endocrine condition.  For example, on VA thyroid and parathyroid conditions DBQ in March 2015, no relevant complaints were noted.  The VA examiner stated that he had reviewed the Veteran's electronic paperless claims file.  This examiner also stated that the Veteran did not have a history of a thyroid condition and did not develop an endocrine condition "after reportedly receiving a steroid shot in basic training."  The examiner stated further that, although the Veteran had a long history of morbid obesity, "excessive weight gain is not a diagnosis" and there were "multiple etiologies" for the Veteran's excessive weight gain.  This examiner also stated further that a combination of the Veteran's history of inactivity, depression, and taking hypertension medications was "the likely source of his weight gain."  This examiner noted that the Veteran was not a reliable historian.  This examiner also noted that a review of the medical evidence showed that the Veteran had "a slow gradual weight gain over the years."  This examiner opined that neither the Veteran's diabetes mellitus nor his low testosterone were caused or aggravated by active service.  The rationale for this opinion was that the Veteran developed diabetes mellitus in 2003 and low testosterone in 2005.  This examiner stated, "Obesity is a risk factor[] for both of these conditions.  [Diabetes mellitus] is also a risk factor for low testosterone."  This examiner next opined that it was less likely than not that a claimed disability manifested by excessive weight gain was related to active service or any incident of service, to include the alleged in-service steroid shots.  The rationale for this opinion was that, although the Veteran asserted that he received steroid shots at the same time that he received immunizations in basic training, "[S]teroid shots (corticosteroids) are contraindicated at time of immunization because they decrease the immune system.  Therefore, [it is] not likely that steroid shots were given as reported."  The rationale also was that a review of the medical literature did not support military use of steroid shots "for purposes of gaining weight" and "most side effects from use of steroids are due to long term use of oral steroids and not from one [intramuscular] injection as suggested by Veteran."  There was no diagnosis of a thyroid or parathyroid condition.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a disability manifested by excessive weight gain at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, although the Board acknowledges that the Veteran experienced "a slow gradual weight gain over the years" since his service separation (as noted on March 2015 VA examination), there is no evidence that he experiences any current disability manifested by excessive weight gain which could be attributed to active service or any incident of service, including as due to an acquired psychiatric disability other than PTSD.  The March 2015 VA examiner also specifically concluded that the Veteran's claimed disability manifested by excessive weight gain was not related to active service or any incident of service.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  And, as discussed above, the evidence suggests that the Veteran does not experience any current acquired psychiatric disability other than PTSD.  In summary, the Board finds that service connection for a disability manifested by excessive weight gain, including as due to an acquired psychiatric disability other than PTSD, is not warranted.

2.  Cardiovascular Disability

The Board next finds that the preponderance of the evidence is against the Veteran's claim of service connection for a cardiovascular disability, including as due to an acquired psychiatric disability other than PTSD.  The Veteran contends that he incurred a cardiovascular disability during active service or, alternatively, that an acquired psychiatric disability other than PTSD caused or aggravated (permanently worsened) his cardiovascular disability.  The record evidence does not support these assertions.  It shows instead that the Veteran's current cardiovascular disability is not related to active service or any incident of service, including as due to an acquired psychiatric disability other than PTSD.  The Veteran's service treatment records show no complaints of or treatment for a cardiovascular disability during the Veteran's brief time on active service.  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

The post-service evidence shows that, although the Veteran has been diagnosed as having and treated for multiple cardiovascular disabilities (variously diagnosed as congestive heart failure and dilated cardiomyopathy) since his service separation, a cardiovascular disability is not related to active service or any incident of service, including as due to an acquired psychiatric disability other than PTSD.  For example, Dr. S. stated in a November 2003 letter that he had been treating the Veteran intermittently for four years.  Dr. S. also stated that the Veteran had been diagnosed as having "dilated cardiomyopathy by cardiac catheterization with an ejection fraction of 35% and no significant coronary artery disease."  Dr. S. noted that a 2001 echocardiogram (EKG) "showed an ejection fraction of 25%."  The Veteran also continued to have "significant symptoms" associated with a "brief, non-sustained ventricular tachycardia...and is being considered for an implantable defibrillator."

The Veteran's post-service VA outpatient treatment records clearly document multiple cardiovascular diagnoses and ongoing treatment for a variety of cardiovascular problems.  The Veteran also had surgery for an implantable defibrillator (or cardiac pacemaker) at a private hospital in September 2004.  

The Veteran testified at his February 2010 Board hearing that he had a "bad" heart and a low ejection fraction.  He also testified that he had received an implantable cardioverter defibrillator (ICD) because of an "electrical" problem with his heart rate.  See Board hearing transcript dated February 11, 2010, at pp. 15.

The Board acknowledges that, in an April 2010 letter, Dr. S. stated that the Veteran had told him that "during his military duty he had some steroid injections.  Steroid injections in his youth could have contributed to his cardiomyopathy that he has had for the past many years during my care."  The Board also acknowledges again the Veteran's lay assertions that an alleged in-service steroid shot caused or contributed to all of his current disabilities, including his current cardiovascular disability.  The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  As noted elsewhere, there is no support in the Veteran's service medical records for his assertion of an in-service steroid injection.  It appears that Dr. S. based his April 2010 opinion on what the Veteran inaccurately reported about receiving a steroid injection during his brief time in active service.  Accordingly, to the extent that the April 2010 letter from Dr. S is based on the Veteran's inaccurately reported in-service history, the Board finds that such medical evidence is not probative on the issue of whether the Veteran's current cardiovascular disability is related to active service.

In contrast, on VA heart conditions DBQ in March 2015, the Veteran reported a history of congestive heart failure diagnosed in 2004 and "electrical problems" with his heart.  The VA examiner reviewed the Veteran's VBMS eFolder and electronic medical records.  This examiner stated that the Veteran's heart problems did not fall within the generally accepted medical definition of ischemic heart disease.  This examiner also stated that continuous medication was required for control of the Veteran's heart condition.  Although the Veteran had congestive heart failure, it was not chronic and no episodes of acute congestive heart failure had occurred in the past year.  The Veteran also had a cardiac arrhythmia but "now has implanted pacemaker and defibrillator."  Physical examination showed a regular heart rate and rhythm and normal heart sounds.  There was evidence of cardiac hypertrophy based on an echocardiogram (EKG).  The Veteran's EKG also showed a left ventricular ejection fraction of 44 percent.  A November 2011 cardiac stress test was reviewed and showed normal systolic function.  The VA examiner opined that the Veteran did not experience hypertension during active service.  The rationale for this opinion was a review of the Veteran's service treatment records which showed that his blood pressure was 122/72 at enlistment and 130/80 at discharge.  This examiner next opined that it was less likely than not that the Veteran's alleged in-service steroid shot caused or contributed to his current cardiovascular disability.  The rationale for this opinion was that the Veteran was not a reliable historian and there was no support for an etiological link between steroid injections and cardiovascular disability in the relevant medical literature.  The examiner finally opined that the "Veteran's heart condition (dilated cardiomyopathy) is likely due to his age, gender, and [family history] of heart disease and not as likely as not due to, caused by, or incurred in military service."  The rationale for this opinion was a review of relevant medical literature, the Veteran was not a reliable historian, and the Veteran had other risk factors for a heart condition.  The diagnoses were congestive heart failure, cardiomyopathy, and hypertensive heart disease.

The March 2015 VA examiner's negative nexus opinion concerning the contended etiological relationship between the Veteran's current cardiovascular disability (which was diagnosed as congestive heart failure, cardiomyopathy, and hypertensive heart disease) and active service does not support granting the service connection claim.  This opinion was fully supported.  See Stefl, 21 Vet. App. at 124. There is no competent contrary opinion of record.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to service connection for a cardiovascular disability, including as due to an acquired psychiatric disability other than PTSD.  Thus, the Board finds that service connection for a cardiovascular disability, including as due to an acquired psychiatric disability other than PTSD, is not warranted.

The Board finally notes that service connection for a cardiovascular disability is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.   The evidence does not indicate, and the Veteran does not contend, that he was diagnosed as having or treated for a cardiovascular disability during active service or within the first post-service year (i.e., by December 1974).  As noted elsewhere, it appears that the Veteran first sought treatment from Dr. S for cardiac problems in approximately 1999, or 26 years after his service separation.  Thus, service connection for a cardiovascular disability on a presumptive basis as a chronic disease is not warranted.  Id.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issues decided above.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of a disability manifested by excessive weight gain and a cardiovascular disability have been continuous since service.  He asserts that he continued to experience symptoms relating to a disability manifested by excessive weight gain (shortness of breath, difficulty walking and climbing stairs) and the heart (congestive heart failure and cardiomyopathy) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a disability manifested by excessive weight gain or a cardiovascular disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a disability manifested by excessive weight gain and a cardiovascular disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his heart was found to be normal clinically.  There also were no indications of any excessive weight gain during active service on his separation physical examination.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a cardiovascular disability for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1973) and initial reported symptoms related to a cardiovascular disability in approximately 1999 (a 26-year gap).  The Board notes in this regard that Dr. S indicated in his 2003 letter that he had been treating the Veteran for cardiac problems only since approximately 1999.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  And, as discussed above, excessive weight gain is not a diagnosis for which the Veteran sought treatment since his service separation.  The Board notes in this regard that the presence of a mere symptom (such as excessive weight gain) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The Veteran filed a VA disability compensation claim for service connection for an acquired psychiatric disability other than PTSD (which was characterized as hysterical neurosis) at his service separation in December 1973, but did not claim service connection for a disability manifested by excessive weight gain or a cardiovascular disability or make any mention of any relevant symptomatology.  The Board finds this especially persuasive evidence as to lack of continuity of symptomatology in light of the Veteran's statements decades later that he had experienced excessive weight gain in service.  The Veteran also did not claim that symptoms of his disorders began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the record evidence showing no current disability manifested by excessive weight gain and no etiological link between any current cardiovascular disability and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

As new and material evidence has not been received, the previously denied claim of service connection for an acquired psychiatric disability other than PTSD is not reopened.

Service connection for a disability manifested by excessive weight gain, to include a thyroid condition or an endocrine condition, including as due to an acquired psychiatric disability other than PTSD, is denied.

Service connection for a cardiovascular disability, including as due to an acquired psychiatric disability other than PTSD, is denied.


REMAND

The Veteran contends that his diabetes mellitus is related to active service.  He alternatively contends that an acquired psychiatric disability caused or aggravated (permanently worsened) his current diabetes mellitus.  Having reviewed the record evidence, and although the Board is reluctant to remand the claim a fourth time, additional development is necessary before the underlying claim can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate[] the hamster-wheel reputation of Veterans law").

The Board notes that, in its most recent remand in January 2015, it requested that the AOJ schedule the Veteran for appropriate examination to determine the nature and etiology of his diabetes mellitus.  See Board remand dated January 22, 2015, at pp. 5.  The requested examination for diabetes mellitus occurred in March 2015.  Unfortunately, a detailed review of the Veteran's March 2015 VA diabetes mellitus Disability Benefits Questionnaire (DBQ) shows that it is not adequate for VA compensation purposes.  The March 2015 VA diabetes mellitus DBQ examiner diagnosed the Veteran as having diabetes mellitus which was controlled with a restricted diet but had not required medications since he had bariatric surgery in September 2012.  This examiner then opined that it was less likely than not that the Veteran's diabetes mellitus was related to active service or any incident of service, including as due to an acquired psychiatric disability.  The rationale for this opinion was, "Veteran was diagnosed with diabetes mellitus in 2004 (40 years after discharge from military)."

The Board notes that it is well-settled that the absence of contemporaneous service treatment records (or other records) does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  There is no other contemporaneous medical opinion of record which addresses the contended etiological relationship between the Veteran's diabetes mellitus and active service, including as due to an acquired psychiatric disability.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr, 21 Vet. App. at 303.  Thus, on remand, an addendum medical opinion should be obtained to determine the nature and etiology of his diabetes mellitus.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for diabetes mellitus since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Upon completion of the above development, the AOJ should obtain an addendum opinion from the March 2015 VA diabetes examiner.  The claims file must be made available to, and reviewed by, the examiner.  If the March 2015 VA examiner is not available, the claims file should be provided to an appropriate medical professional to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should provide an opinion as to the following:

Is it at least as likely as not (i.e., a 50 percent or greater probability) that diabetes mellitus, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If the requested opinion cannot be provided without resorting to speculation, then the examiner must explain why this is so.

The examiner is advised that the lack of contemporaneous records showing a diagnosis of diabetes mellitus, by itself, is insufficient rationale for a nexus opinion.

3.  Review the completed examination report to determine if it is in substantial compliance with the REMAND directives.  If not, take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's remaining claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


